Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Response to Arguments
In communications filed on 4/29/2022, claims 1-20 are presented for examination. Claims 1, 8, 14, and 18 are independent.
Amended claim(s): 1-5, 8-14, and 18.
Applicants’ arguments, see Applicant Arguments/Remarks filed 4/29/22, with respect to claim(s) rejected under prior art have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s).  

Specification
The amendment filed 4/29/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There is no support for amended limitation: “generating, on a user device, a user interface comprising a plurality of user interface elements, wherein each user interface element comprises a plurality of attributes comprising at least one password attribute and at least one non-password attribute” (Emphasis added). 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 14, and 18 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for amended limitation: “generating, on a user device, a user interface comprising a plurality of user interface elements, wherein each user interface element comprises a plurality of attributes comprising at least one password attribute and at least one non-password attribute” (Emphasis added). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 14, and 18 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims recite “generating, on a user device, a user interface comprising a plurality of user interface elements, wherein each user interface element comprises a plurality of attributes comprising at least one password attribute and at least one non-password attribute.” It is unclear how “interface elements” Applicant’s disclosure states “[0049] As another example, the user interface can comprise a plurality of user interface elements. Each of the user interface elements can comprise a plurality of attribute values, with each of the attribute values for a given user interface element corresponding to a distinct attribute of a plurality of attributes. For example, the plurality of attributes can comprise a color, a shape, a letter, a number, a background pattern, a rotation or movement, or other attribute as can be appreciated. Thus, the plurality of attribute values for a given user interface element can comprise two or more of a given color, a given shape, a given letter, etc. In such an example, generating the user interface can comprise determining, for each of the user interface elements, an attribute value for each of the plurality of attributes. Determining an attribute value can comprise selecting the attribute value from a plurality of possible attribute values for the given attribute. For example, determining a letter attribute for a given key can comprise selecting a letter from a predefined collection of letters. As another example, determining a color attribute can comprise selecting a color from a predefined selection of colors. Determining an attribute value can comprise determining the attribute value randomly. For example, an attribute value can be selected randomly from a plurality of possible attribute values with replacement, such that each user interface element corresponds to a different attribute value for the given attribute.” There is nothing in the disclosure that defines and explains attributes of an element to be “a plurality of attributes comprising at least one password attribute and at least one non-password attribute” as recited in the claim, thus rendering the claim scope ambiguous as it is not clear how an attribute can have a password attribute and a non-password attribute. Per the disclosure elements are defined in terms of attributes (“For example, the plurality of attributes can comprise a color, a shape, a letter, a number, a background pattern, a rotation or movement”) and these attributes can have different values (“attribute values for a given user interface element can comprise two or more of a given color, a given shape, a given letter, etc…”). Thus, given the disclosure’s lack of explanation and written description support for recited limitation “attributes comprising at least one password attribute and at least one non-password attribute”, the claim scope is unclear. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432